              DISTRICT COURT OF THE VIRGIN ISLANDS
              DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,        )
                                 )
               Plaintiff,        )
                                 )
               v.                )   Criminal No. 2018-30
                                 )
PAUL GIRARD, SHAQUAN PRENTICE, )
ROBERT BROWN, WAHILLI JAMES,     )
SHAQUIELLE CORREA, JAMES CRUZ, )
KAREEM HARRY, TYLER EUGENE,      )
ETHERNEAL SIMON, SHERMYRA GUMBS, )
WAYNE BELLILLE,                  )
                                 )
               Defendants.       )

ATTORNEYS:

Gretchen C.F. Shappert, United States Attorney
George A Massucco-LaTaif, AUSA
Meredith Jean Edwards, AUSA
Juan Albino, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
Alphonso G. Andrews, AUSA
United States Attorney’s Office
Christiansted, U.S.V.I.
     For the United States of America,

Ryan W. Greene
St. Thomas, U.S.V.I.
     For Paul Girard,

Adriane J. Dudley
Malorie Diaz
Dudley Rich Davis LLP
St. Thomas, U.S.V.I.
     For Shaquan Prentice,

Renee Marie Andre
Law Offices of Marjorie Rawls-Roberts PC
St. Thomas, U.S.V.I.
     For Robert Brown,
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 2

Alex Omar Rosa-Ambert
Rosa-Ambert Law Offices
San Juan, PR
     For Wahilli James,

Jason Gonzalez-Delgado
Hato Rey, PR
     For Shaquielle Correa,

Miguel Oppenheimer
San Juan, PR
     For James Cruz,

Kye Walker
St. Croix, U.S.V.I.
Frantz J. McLawrence
The McLawrence Law Firm
Fort Lauderdale, Fl
     For Kareem Harry,

Richard F. Farrelly
Law Offices of Birch DeJongh & Hindels PLLC
St. Thomas, U.S.V.I.
     For Tyler Eugene,

Richard H. Dollison
Michall Joseph LaRochell
Law Offices of Richard H. Dollison PC
St. Thomas, U.S.V.I.
     For Etherneal Simon,

Kendys Pimentel-Soto
Kendys Pimentel-Soto Law Office LLC
San Juan, PR
     For Shermyra Gumbs,

Alexander Golubitsky
Alex Golubitsky P.C.
St. Thomas, U.S.V.I.
     For Wayne Bellille.
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 3

                                  ORDER
GÓMEZ, J.

      On November 8, 2019, this Court entered an order requiring

Assistant United States Attorney George A. Massucco-LaTaif

(“Attorney Massucco-LaTaif”) to show cause why he should not be

sanctioned pursuant to the Court’s inherent authority for his

behavior at a November 7, 2019, status conference in this

matter. See Order, November 8, 2019, ECF No. 591. In that order,

the Court briefly described the factual and procedural history

of this case, before describing the events of the November 7,

2019, status conference. The first half of that status

conference occurred off the record. The second half of that

status conference occurred on the record.

      First, the Court described Attorney Massucco’s behavior off

record.

      During the first session of the November 7, 2019, status
      conference, which was off the record, Assistant United
      States Attorney George A. Massucco-LaTaif (“Attorney
      Massucco-LaTaif”) expressed his opinion that this trial
      should not be severed but rather tried as a single trial.
      Attorney Massucco-LaTaif also stated that, if the trial
      was to be severed, Gumbs should be moved from Group One
      to Group Two. In either case, Attorney Massucco-LaTaif
      asserted that the best date for a trial in this matter
      was no sooner than June 1, 2020.

      Attorney Massucco-LaTaif elaborated further. He averred
      that his experience conducting complicated trials
      involving more than ten defendants was unmatched by any
      individual involved in this case. Among other things,
      Attorney Massucco-LaTaif asserted that he had conducted
      several trials involving well in excess of one-hundred
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 4

      defendants. Never in his fifteen years as an attorney,
      Attorney Massucco-LaTaif claimed, had he seen a trial
      severed in the manner the Court had severed the trial in
      this matter. Attorney Massucco-LaTaif also derided the
      Court-ordered trial dates as “paper dates.” Attorney
      Massucco-LaTaif   warned   that  the   consequences   of
      proceeding in this manner would be dire for the United
      States, the defendants, and the Court itself.

See id. at 5-6 (footnote omitted).

      Next, the Court described Attorney Massucco’s behavior on

the record.

      During the second session of the November 7, 2019, status
      conference, the Court stated that it understood that the
      principal position of the United States was to try this
      case without severance. See [Status Conference Tr. at
      5:18-6:2, November 7, 2019, ECF No. 604] (“THE COURT: .
      . . And the government’s suggestion is to try this, if
      it were to be split with who? - MR. MASSUCCO: Your Honor,
      our suggestion is to try this with one case. - THE COURT:
      Beyond that. - MR. MASSUCCO: That’s our principal
      suggestion. - THE COURT: Understood.”) []. Thereafter,
      the Court sought to revisit the United States’s proposal
      with respect to an alternate arrangement of parties in
      the severed trials. Attorney Massucco-LaTaif was
      reluctant to discuss this portion of the United States’s
      petition, and insisted on discussing the single trial
      option. Along that line, the following exchange
      occurred:

            THE COURT: . . . So, the government’s petition
            would be to remove Gumbs from the Court’s
            split and put it into the larger group, as I
            understand it? Okay. We’ll consider that.

            MR.   MASSUCCO: That’s  actually  not  our
            petition, Your Honor. Our petition is that
            this trial --

            THE COURT: Attorney --
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 5

            MS. MASSUCCO: -- has established --

            THE COURT: Attorney --

            MR. MASSUCCO: But, Your Honor --

            THE COURT: Attorney.

            MR. MASSUCCO: -- I’m trying to make a record.

            THE COURT: Attorney.

            MR. MASSUCCO: Yes.

            THE COURT: You will have a chance to make a
            record.

            MR. MASSUCCO: Okay.

            THE COURT: If you have to submit it in writing,
            that’s fine. But I’m not going to [have you]
            hijack this.

            MR. MASSUCCO: I’m not hijacking. I’m simply -
            -

            THE COURT: All right.

            MR. MASSUCCO: -- trying to state      what   we
            stated before off the record --

            THE COURT: And you’ll --

            MR. MASSUCCO: -- on the record. It’s my right
            to make a record, Your Honor.

            THE COURT: Attorney -- of course, you can make
            it however you choose to.

            MR. MASSUCCO: Well, I’d like to do that right
            now while we’re all present.

            THE COURT: Well, when I give you an
            opportunity to do that, then you can do that.
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 6

            And if I choose to do it by writing, you will
            do it by writing.

            MR. MASSUCCO: Well, then, I would like to
            summarize what we’ve spoke[n] about before we
            were on the record --

            THE COURT: Attorney.

            MR. MASSUCCO: -- if I could.

            THE COURT: Attorney. Attorney.

            MR. MASSUCCO: It’s my right to summarize --

            THE COURT: Attorney Massucco --

            MR. MASSUCCO: -- on the record --

            THE COURT: Attorney Massucco --

            MR. MASSUCCO: -- what we discussed.

            THE COURT: Attorney Massucco, if you don’t be
            quiet, you’re going to be held in contempt.

      [Status Conference Tr. at 8:4-10:2].

See Order, November 8, 2019, at 6-8, ECF No. 591.

      Thereafter, the Court set a show cause hearing for November

14, 2019. See id. at 8.

      On November 14, 2019, Attorney Massucco appeared at the

show cause hearing. At that hearing, Attorney Massucco explained

that his behavior at the November 7, 2019, status conference was

the result of his zealous advocacy and that at no time did he

intend to disrespect the Court or disrupt the proceedings.

Further, Attorney Massucco asserted that no sanction beyond a

stern warning was necessary or appropriate in these
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 7

circumstances. At the end of the hearing, the Court afforded

Attorney Massucco an opportunity to supplement the record as to

appropriate sanctions.

      On November 15, 2019, Attorney Massucco submitted a

document supplementing his argument. See Notice, ECF No. 609. In

that document, Attorney Massucco maintains that a formal

sanction in this case is not warranted.

      In Chambers v. Nasco, Inc., 501 U.S. 32 (1991), the Supreme

Court addressed the nature and scope of the federal courts’

inherent power to control the conduct of those who appear before

them. The Court began by surveying its long history of case law

in this area: “It has long been understood that ‘certain implied

powers must necessarily result to our Courts of justice from the

nature of their institution,’ powers ‘which cannot be dispensed

with in a Court, because they are necessary to the exercise of

all others.’” Id. at 43 (quoting United States v. Hudson, 11

U.S. 32 (1812)) (other citation omitted). Among the implied and

“‘incidental’” powers of a federal court is the power “to

discipline attorneys who appear before it.” Id. (quoting Ex

parte Burr, 22 U.S. 529 (1824)).

      Employing its inherent powers, a court can control

admission to its bar, discipline attorneys, punish for contempt,

vacate its own judgment upon a finding of fraud, bar a criminal
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 8

defendant from a courtroom for disruptive behavior, dismiss a

suit on forum non conveniens grounds or for failure to

prosecute, and assess attorney’s fees. See Chambers, 501 U.S. at

43-46. “Because of their very potency,” however, the federal

courts must be careful to exercise their inherent powers “with

restraint and discretion.” Id. at 44. “A primary aspect of that

discretion is the ability to fashion an appropriate sanction for

conduct which abuses the judicial process.” Id. at 44-45.

Significantly, sanctions imposed under the court's inherent

authority do not always require a showing of bad faith. Republic

of Philippines v. Westinghouse Elec. Corp., 43 F.3d 65, 74 n.11

(3d Cir. 1994).

      The Third Circuit has explained that “a district court must

ensure that there is an adequate factual predicate for flexing

its substantial muscle under its inherent powers, and must also

ensure that the sanction is tailored to address the harm

identified.” Westinghouse Elec. Corp., 43 F.3d at 74. District

courts “should be guided by the same considerations that guide

[them] in the imposition of sanctions under the Federal Rules.”

Id.

      First, the court must consider the conduct at issue and
      explain why the conduct warrants sanction. . . . a
      pattern of wrongdoing may require a stiffer sanction
      than an isolated incident; a grave wrongdoing may compel
      a more severe sanction than might a minor infraction;
      and wrongdoing that actually prejudices the wrongdoer's
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 9

      opponent or hinders the administration of justice may
      demand a stronger response than wrongdoing that, through
      good fortune or diligence of court or counsel, fails to
      achieve its untoward object. Furthermore, there may be
      mitigating factors that must be accounted for in shaping
      the court's response.

      Second, having evaluated the conduct at issue, the
      district court must specifically consider the range of
      permissible sanctions and explain why less severe
      alternatives to the sanction imposed are inadequate or
      inappropriate. Although the court need not “exhaust all
      other sanctioning mechanisms prior to resorting to its
      inherent power” the court must explain why it has chosen
      any particular sanction from the range of alternatives
      it has identified.

Id. (citations omitted).

      Attorney Massucco’s conduct is similar to the conduct

addressed by the Virgin Islands Supreme Court in In re Sheesley,

70 V.I. 1007 (V.I. 2019). In that case, Attorney Sheesley was

appointed to represent a minor, M.P.J.H., in a juvenile

delinquency case. In re Sheesley, 70 V.I. at 1011. Sheesley

filed a motion to be relieved of that appointment, arguing that

a Virgin Islands Supreme Court decision, In re Holcombe, 63 V.I.

800 (V.I. 2015), prevented the Superior Court of the Virgin

Islands (“the Superior Court”) from appointing him as counsel.

Id. The Superior Court scheduled an initial hearing in the

matter for January 3, 2017. Id.

      Sheesley attended the hearing. Id. However, shortly after

the hearing began, Sheesley orally moved to be relieved of the

appointment. Id. The Superior Court stated that the motion
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 10

“ha[d] been received” and would “be acted on at an appropriate

time,” and that Sheesley would therefore be “required to proceed

with this initial hearing.” Id. at 1011-12. Nevertheless,

Sheesley persisted in arguing that his appointment was invalid

pursuant to Holcombe. Id. at 1012. When the Superior Court

interrupted his argument and reiterated that it would address

the motion at another time and would move forward with the

initial hearing, Sheesley announced that he “can’t move

forward.” Id.

      Notwithstanding Sheesley’s refusal, the Superior Court

proceeded with the initial hearing. Id. Thereafter, the Superior

Court set a show cause hearing at which Sheesley was to “show

cause why he should not be held in contempt of court for his

failure to represent the minor [M.J.P.H.].” Id.

      At the conclusion of the show cause hearing--which had been

continued to a new date after Sheesley failed to appear on the

initial hearing date--the Superior Court found Sheesley in

criminal contempt for his conduct at the January 3, 2017,

hearing, and in civil contempt for his failure to appear on the

initial show cause hearing date. The trial judge directed that

Sheesley pay $500 as a sanction for his misconduct and $75 in

court costs for his failure to appear. The trial judge also
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 11

ordered Sheesley to write a letter of apology. Id. at 1016.

Sheesley appealed. Id.

       The Virgin Islands Supreme Court affirmed, explaining

that

       Sheesley’s characterization of his own behavior at the
       January 3, 2017 hearing        reflects a fundamental
       misunderstanding of why the Superior Court ordered him
       to show cause, and eventually held him in criminal
       contempt. While Sheesley selectively quotes language
       from this Court’s decision in M.R., he ignores the facts
       of M.R., in which an attorney had wrongfully been held
       in criminal contempt for making legal arguments in favor
       of a family reunification at a reunification hearing. As
       the Superior Court emphasized at the start of the January
       3, 2017 hearing, that hearing had not been called for
       the purposes of addressing Sheesley’s motion to be
       relieved as counsel, but for the minors to enter their
       pleas to the juvenile complaint. Nothing in M.R. or any
       other decision of this Court could reasonably be read to
       give an attorney carte blanche to make any and all
       arguments on each and every issue in the case at any
       time during any hearing. On the contrary, this Court has
       expressly held “that a judge possesses considerable
       discretion in how to dispose of the matters on his or
       her docket.” To characterize Sheesley’s conduct —
       repeatedly demanding that the Superior Court hear
       arguments on a motion that was not even fully-briefed
       and not the stated subject of the hearing — as nothing
       more than “good-faith legal argument” would effectively
       divest the Superior Court of its discretion to manage
       its own docket, and transfer that authority to attorneys
       and their clients.

Id. at 1023. Additionally, the Virgin Islands Supreme Court

explained that

       the Superior Court found that Sheesley’s behavior went
       beyond making an impermissible argument and resulted in
       an actual disruption in the proceeding. In its [contempt
       order], the Superior Court correctly noted that
       Sheesley’s    complete    refusal   to    provide    any
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 12

      representation to M.J.P.H. whatsoever — even the simple
      matter of reviewing the juvenile complaint for purposes
      of determining whether to enter a “not delinquent” plea
      — disrupted and delayed the proceeding, and required the
      Superior Court to decide between directing [the co-
      delinquent minor’s appointed attorney] to represent
      M.J.P.H. at the hearing, or directing M.J.P.H. and his
      parents to return to court on another day. Moreover, the
      Superior Court expressly found that “Sheesley’s conduct
      was beyond a reasonable doubt calculative and willfully
      done . . . to destroy any chance of a meaningful
      attorney-client relationship between himself and the
      minor,”    and   that    “Sheesley’s   misconduct    was
      intentionally designed so that he could be relieved from
      the Court’s appointment.”

Id. at 1023-24. Moreover, the Virgin Islands Supreme Court found

it appropriate to refer the matter to the Office of Disciplinary

Counsel and the Board on Professional Responsibility “to take

suitable action, if appropriate and to the extent it has not

already been done.” Id. In so doing, the Virgin Islands Supreme

Court emphasized that the referral was “not a sanction in and of

itself, but simply a finding that Attorney Sheesley’s conduct

merits further examination by the disciplinary board.” Id.

      While In re Sheesley is not controlling, it is instructive

here.1 This Court agrees with the Virgin Islands Supreme Court




1     Attorney Massucco has directed the Court to Saldana v. Kmart Corp., 260
F.3d 228 (3d Cir. 2001) and United States v. Jones, 505 F. App’x 192 (3d Cir.
2012), arguing that his conduct is not so egregious as to warrant sanctions.
      In Saldana v. Kmart Corp., 260 F.3d 228 (3d Cir. 2001), the district
court imposed sanctions against an attorney for her out-of-court vulgar
language. Saldana, 260 F.3d at 231. The Third Circuit reversed, finding that
the district court abused its discretion. Id. at 238. The Third Circuit
explained that the “quality and quantity of the transgressions found by the
district court -- four uses of the word ‘fuck,’ two in telephone
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 13

that no authority “give[s] an attorney carte blanche to make any

and all arguments on each and every issue in the case at any

time during any hearing.” Id. at 1023. Here, the Court explained

to Attorney Massucco that it could not permit him to hijack the

status conference. See Status Conference Tr. at 8:22-24. Despite

the fact that the Court informed Attorney Massucco that he would

have the opportunity to supplement the record by making a

written filing on the docket if necessary, he continued to speak

over the Court’s attempts to advance the proceeding until warned

with contempt. Significantly, the Court addressed Attorney

Massucco at least ten times to no avail. Only when the Court



conversations with attorneys and two in asides to attorneys during
depositions, and a postverdict letter in which [the attorney] concurred with
a juror who described an expert witness as a ‘Nazi,’” id. at 237, did not
support the invocation of the Court’s inherent powers. Significantly, the
Third Circuit explained that “[t]he language complained of in this case did
not occur in the presence of the Court and there is no evidence that it
affected either the affairs of the Court or the ‘orderly and expeditious
disposition’ of any cases before it.” Id. at 238.
      In United States v. Jones, 505 F. App’x 192 (3d Cir. 2012), an attorney
who was unable to extricate himself from a hearing with a judge failed to
timely appear for a scheduled hearing before a second judge. Jones, 505 F.
App’x at 193. The second judge imposed a $200 sanction against that attorney
for his tardiness and his failure to notify the court of a potential conflict
with another court appearance Id. The Third Circuit reversed, finding that
the district court abused its discretion. Id. The Third Circuit explained
that while “Orozco’s conduct was irresponsible – he clearly should have
informed the District Court of his conflicting hearing, particularly where
his appearance at the conflicting hearing created the probability that the
restitution hearing would be delayed,” id. at 194., Orozco’s conduct was not
“so egregious as to warrant the sanction imposed,” id.
      The circumstances presented in Saldana and Jones are inapposite. In
neither case did the objectionable conduct occur during a Court proceeding.
Attorney Massucco’s conduct occurred at a status conference in chambers where
the Court and counsel for the eleven defendants in this matter were present.
Moreover, Attorney Massucco’s conduct and comments, like those uttered by the
attorney in In re Sheesley, were directed at the Court.
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 14

cautioned Attorney Massucco that any further interruption would

be met with contempt did Attorney Massucco yield.

      In order to efficiently manage the multitude of matters

before it, this Court must be able to direct the orderly and

expeditious disposition of any proceeding. While zealous

representation is encouraged and appreciated, Attorney

Massucco’s conduct on and off the record crossed the line into

contumacy. Attorney Massucco’s status as the Criminal Chief of

the United States Attorney’s Office does not relieve him of his

obligation to conduct himself with the proper decorum and regard

for Court directives; nor does it give him license to disrupt or

control Court proceedings in the manner that he chooses.

      The Court is extremely reluctant to impose a sanction. At

the same time, the Court is ever mindful that fairness requires

parity among similarly situated attorneys whose conduct warrants

sanction. As such, the Court is not convinced that imposition of

nothing more than a stern warning is sufficient to discourage

Attorney Massucco’s contumacious conduct and attempt to

commandeer the November 7, 2019, status conference in this
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 15

matter. Rather, a monetary sanction in line with that imposed in

In re Sheesley is appropriate.

      The premises considered, it is hereby

      ORDERED that Attorney Massucco shall pay $400 to the Clerk

of the Court no later than December 13, 2019, as a sanction for

his conduct at the November 7, 2019, status conference in this

matter.




                                    S\
                                         Curtis V. Gómez
                                         District Judge
